     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )         CRIMINAL ACTION NO.
       v.                       )           2:18cr243-MHT
                                )                (WO)
HOWARD JAMES SMITH              )

                  AMENDED OPINION AND ORDER
        (Replacing Opinion and Order (doc. no. 265))

      Defendant Howard James Smith has been indicted on

one count of conspiracy to distribute and possess with

intent to distribute controlled substances; four counts

of    possession   with    intent    to   distribute    controlled

substances;    three counts of possession of a firearm

during and in relation to a drug-trafficking crime; and

three counts of possession of a firearm as a felon.

See 18 U.S.C. §§ 922(g)(1) & 324(c)(1)(A)(i); 21 U.S.C.

§§ 841(a)(1) & 846.       Defense counsel has filed a motion

for Smith to receive a mental-health evaluation by the

Bureau of Prisons (BOP).            A hearing was held on the

motion on February 12, 2019.              The motion, which is

unopposed     by   the    government,     will   be    granted   as

outlined below.
                                          A.

      Defense counsel requested a competency evaluation

based on concerns about Smith’s ability to communicate

with him; his discussions with Smith’s mental-health

providers; a review of Smith’s mental-health records;

and    the    medication      Smith       has   been       prescribed      and

administered.

      A court may       order a competency evaluation on a

party’s motion, or on the court’s own motion, “at any

time after the commencement of a prosecution for an

offense and prior to the sentencing of the defendant,”

if    there   is    “reasonable       cause     to    believe     that     the

defendant     may    presently     be      suffering       from   a    mental

disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature

and consequences of the proceedings against him or to

assist properly in his defense.”                18 U.S.C. § 4241(a).

The court may order a defendant to be committed for a

reasonable     period    of    time        to   the    custody        of   the

Attorney      General   to    be      placed     in    a     suitable      BOP



                                      2
facility    for    this     competency       examination.          See   §§

4241(b), 4247(b).

       In this case, the court finds that there is reason

to believe that Smith may not be competent to stand

trial.      The court will, therefore, order him to be

evaluated at a BOP facility, pursuant to §§ 4241(b) and

4247(b).     The examination must be completed within a

reasonable period of time, not to exceed 30 days; the

director of the facility to which Smith is committed

may apply for a reasonable extension, not to exceed 15

days.       See    §    4247(b).          Once   the   examination       is

complete,    the       examiner    will    prepare     a   psychological

report and file this report with the court and with

counsel, pursuant to § 4247(c).                  This report should

include a description of the psychological and medical

tests administered and their results; the examiner’s

findings, diagnosis, and prognosis of Smith’s mental

condition; and the examiner’s opinions as to whether,

given the demands that may be made on Smith throughout

this    prosecution,      Smith    may     currently       be   “suffering



                                     3
from a mental disease or defect rendering him mentally

incompetent      to    the   extent     that    he    is   unable   to

understand      the     nature    and     consequences        of    the

proceedings against him or to assist properly in his

defense.”      § 4241(a).



                                 B.

    If, after this evaluation, the court were to find

that Smith is incompetent to stand trial, the court

would   then    be    required   to    commit   him   again    to   the

custody of the Attorney General, and again he would be

hospitalized for treatment in a suitable facility in

order   to     determine     whether    there   is    a    substantial

probability that, in the foreseeable future, he will

attain the capacity to permit the proceedings to go

forward.       See 18 U.S.C. § 4241(d)(1).             To avoid the

further delay and inconvenience to the parties and to

the court of another potential commitment, including

the extra time required to transport Smith from the BOP

back to this district and then back to the BOP again,



                                  4
the    court     will      order       that,      when   the        BOP    examiner

conducts       the   competency         evaluation        and       if     it       finds

Smith        incompetent,         it     should,         if        possible           and

practicable,          simultaneously              conduct      a         restoration

evaluation      pursuant         to    § 4241(d)(1)           to    determine          if

there    is     a     substantial         probability              that,       in    the

foreseeable future, Smith will regain competency.



                                             C.

       At the request of defense counsel at the February

12 hearing and without objection from the government,

the court finds that the BOP should, when it conducts

the      competency            and           restoration             evaluations,

simultaneously conduct, if possible and practicable, an

evaluation to determine whether Smith was insane at the

time    of    the    charged      offenses         pursuant         to    18    U.S.C.

§ 4242 and Federal Rule of Criminal Procedure 12.2.

See United States v. Riley, 2018 WL 5660092, at *2

(M.D.    Ala.       Oct.   31,     2018)       (Thompson,          J.)     (ordering

psychological examination to determine insanity at the



                                         5
time of the offense pursuant to court's inherent powers

and in absence of defense notice pursuant to Rule 12.2

and    government         motion       under       §   4242(a),         albeit    with

agreement of parties).



                                            D.

       The    court       finds       that,        should     Smith       be     found

competent and be convicted, his mental health will need

to be evaluated for purposes of sentencing pursuant to

18     U.S.C.      §    3552(b).            Therefore,         defense         counsel

requested, and the court finds, that the BOP should

conduct,      if       possible       and       practicable,        a    sentencing

study    while         Smith    is     at    the       BOP   facility      for     his

competency,            restoration,          and       insanity     evaluations.

Such    evaluations        are        necessary        to    aid   the     court    in

fashioning         an    appropriate             sentence,     by       helping    to

determine       (1)       how     a    defendant’s           mental       disorder,

substance-abuse disorder, and/or cognitive deficiency

may    have     affected        his     or       her    culpability        for     the

offense conduct; and (2) what type of treatment, if



                                            6
any,    the    defendant            should         receive      during      potential

incarceration            and   supervised             release.         See      United

States    v.    Mosley,             277    F.Supp.3d           1294    (M.D.     Ala.)

(Thompson, J.).             By “culpability” the court means not

only whether a defendant had a legal defense such as

insanity,      or        whether      a     defendant’s          action      was   not

“voluntary” or committed with the requisite mens rea;

rather,       the     court         means          “culpability”       to      include

whether         the            defendant’s                mental            disorder,

substance-abuse disorder, and/or cognitive deficiency,

if any,       may have affected or driven his conduct, and

as a result possibly constitutes mitigation.                              Id.

       The mental-health recommendation should, therefore,

focus on these overlapping issues of culpability and

treatment:          the     role,         if       any,   defendant’s           mental

disorder,      substance-abuse                 disorder,        and/or      cognitive

deficiency played in his or her charged conduct, and

what      treatment            is         recommended           for     defendant’s

disorders,          in     light          of       his    or     her     individual

characteristics and history.                         By treatment, the court



                                               7
means not only treatment but also any other supportive

services    to     be    provided      to     him    while    on    supervised

release.     The    court       also        seeks    recommendations            for

specific BOP programs that will address the defendant’s

mental    disorders,       if    any,       in    the     event    that    he   is

incarcerated       for    an    extended          period    of     time.        See

https://www.bop.gov/inmates/custody_and_care/docs/20170

914_BOP_National_Program_Catalog.pdf (describing BOP

Programs).

       18 U.S.C. § 3552(b) authorizes the court to order

that the study be done by the BOP upon the finding of a

“compelling      reason”        or   where        there    are    no   adequate

professional resources available in the local community

to perform the study.            The court seeks a comprehensive,

longitudinal evaluation of Smith’s mental health, and

such an evaluation is simply not feasible in a jail

environment, such as where Smith is housed, given the

restrictions on access to prisoners.                         Furthermore, in

this     case,     because       Smith       is     already       receiving      a

competency evaluation by the BOP, it is more efficient



                                        8
that the § 3552(b) evaluation be simultaneously done at

a BOP facility.



                                     ***

    Accordingly, it is ORDERED that defendant Howard

James   Smith’s    motion      for    a    mental-health     evaluation

(doc. no. 254) is granted as follows:

    (1) Pursuant to the provisions of 18 U.S.C. § 4241

and §§ 4247(b) & (c), the United States Marshal for

this district shall immediately remove defendant Howard

James   Smith     to    the    custody      of   the   warden   of    an

appropriate institution          as may be designated by the

Attorney General, where he is to be committed for the

purpose of being observed, examined, and treated by one

or more qualified psychiatrists or psychologists at the

institution.           The    statutory      time   period    for    the

examination shall commence on the day defendant Smith

arrives at the designated institution.                 The examination

shall be conducted in the suitable facility closest to

the court, unless impracticable.



                                      9
    (2) Pursuant to 18 U.S.C. § 4241 and 4242, the

examining psychiatrists or psychologists shall evaluate

whether defendant Smith is currently suffering from a

mental     disease       or     defect       rendering       him     mentally

incompetent        to    the    extent       that    he   is       unable    to

understand        the     nature       and     consequences          of     the

proceedings against him or to assist properly in his

defense.

    (3)     In    the    event       that   the     examiners      find     that

defendant Smith is suffering from a mental disease or

defect     rendering           him     mentally       incompetent,          the

examining         psychiatrists         or        psychologists        shall,

pursuant     to     18   U.S.C.       § 4241(d)(1),       also       evaluate

whether there is a substantial probability that, in the

foreseeable       future,      he    will    attain    the     capacity      to

permit the proceedings to go forward.

    (4) Pursuant to 18 U.S.C. § 4242 and Federal Rule

of Criminal Procedure 12.2, the examining psychiatrists

or psychologists shall evaluate whether defendant Smith

was insane at the time of the offense.



                                       10
       (5) Pursuant to 18 U.S.C. § 3552(b), during the

time    defendant   Smith      is   at    the    BOP,      the   examining

psychiatrists or psychologists shall evaluate defendant

Smith’s    psychological       condition        for   the    purposes    of

sentencing and shall include their findings in a report

to be presented to this court.

           (a) To assist the court in assessing defendant

Smith’s culpability--as a mitigating factor--the study

shall    discuss    his    history       and    characteristics,        and

shall particularly address (i) whether he suffers from

any mental disorder(s), including but not limited to a

substance-abuse           disorder         and        any        cognitive

deficiencies, and if so, which one(s); (ii) if he has

any    mental    disorder(s),       substance-abuse         disorder(s),

and/or    cognitive      deficiencies,         how,   if    at   all,   the

disorder(s) or deficiencies relate to or interact with

each other, or may be viewed as having caused, led to,

or contributed to a substance-abuse disorder, if any;

(iii)     what   role,    if   any,      his     mental     disorder(s),

substance-abuse           disorder(s),           and/or          cognitive



                                    11
deficiencies played in his commission of the offenses

with    which       he    is   now     charged;        (iv)    how    his     mental

disorder(s),             substance-abuse              disorder(s),            and/or

cognitive       deficiencies           may       impact       his    ability        to

refrain from engaging in future criminal activity, and

to     meet    other       conditions           of    supervision,         such    as

attending       scheduled         meetings           with     his     supervising

officer.

              (b) In addition to assessing whether defendant

Smith         suffers          from        any        mental         disorder(s),

substance-abuse                disorder(s),             and/or             cognitive

deficiencies, the study shall provide recommendations

for    treatment         and    other      supportive         services        to   be

provided to him while on supervised release to improve

the likelihood of him becoming a productive member of

society       and        refraining        from       substance       abuse        and

criminal       activity.             The    study       should       address       his

offense conduct, his personal characteristics, history,

and     circumstances;           his       mental      health        and     history

thereof;        which          treatment             modalities,           treatment



                                           12
settings, and supportive or other services are likely

to be most effective in helping him to refrain from

violating conditions of supervised release; and which

specific BOP programs are recommended, and why, in the

event that he is incarcerated for an extended period of

time,                                                            see

https://www.bop.gov/inmates/custody_and_care/docs/20170

914_BOP_National_Program_Catalog.pdf.             Among        other

issues, the study shall address whether there is any

medication that can be used in conjunction with any

other treatment to address his disorders, if any.

    (6)   Finally,    the   study   shall   discuss     any    other

matters   the   BOP    believes     are     pertinent     to    the

sentencing factors set forth in 18 U.S.C. § 3553(a).

    It is further ORDERED that this opinion and order

replace the opinion and order entered on February 19,

2019 (doc. no. 265).

    DONE, this the 26th day of February, 2019.

                                  /s/ Myron H. Thompson____
                               UNITED STATES DISTRICT JUDGE




                               13
